Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
 Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust,
                                         Appellants

                                                 v.

Charles W. SCHROEDER; Elsie A. Schroeder Schneider; Hollis London; Terry Mengers Reel;
Ted Mengers; Debbie Mengers Quates; August H. Setinmeyer; Carole Schroeder Miller; James
    M. Schroeder; Sally Schroeder Tinanus; James E. Schroeder; Sue Schroeder Stanford,
                                        Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-04-143
                         Honorable Ana Lisa Garza, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed
in part and reversed and remanded in part for further discretionary proceedings with respect to
attorneys’ fees. Costs are assessed against the party who incurred them.

       SIGNED August 12, 2015.


                                                  _____________________________
                                                  Jason Pulliam, Justice